INFORMATION CIRCULAR CANPLATS RESOURCES CORPORATION Suite 1180 - 999 West Hastings Street Vancouver, British ColumbiaV6C 2W2 (all information as at November 14, 2007 unless otherwise noted) SOLICITATION OF PROXIES This Information Circular is furnished in connection with the solicitation of proxies being made by the management of Canplats Resources Corporation (the “Company”) for use at the Annual General Meeting of the Company’s shareholders (the “Meeting”) to be held on Wednesday, December 19, 2007 at the time and place and for the purposes set forth in the accompanying Notice of Meeting.While it is expected that the solicitation will be made primarily by mail, proxies may be solicited personally or by telephone by directors, officers and employees of the Company.All costs of this solicitation will be borne by the Company. APPOINTMENT OF PROXIES The individuals named in the accompanying form of proxy (the “Proxy”) are directors or officers of the Company.A shareholder wishing to appoint some other person (who need not be a shareholder) to attend and act for the shareholder at the Meeting has the right to do so, either by striking out the names of those persons named in the accompanying Proxy and inserting such other person’s name in the blank space provided in the Proxy or by completing another Proxy.A Proxy will not be valid unless the completed, dated and signed Proxy is delivered to Computershare Investor Services Inc., at 9th Floor, 100 University Avenue, Toronto, Canada M5J 2Y1, not less than 48 hours (excluding Saturdays, Sundays and holidays) before the time for holding the Meeting. REVOCATION OF PROXIES A shareholder who has given a Proxy may revoke it by an instrument in writing executed by the shareholder or by the shareholder’s attorney authorised in writing or, if the shareholder is a corporation, by a duly authorised officer or attorney of the corporation, and delivered either to the registered office of the Company, at 1180 - 999 West Hastings Street, Vancouver, British Columbia, Canada V6C 2W2, at any time up to and including the last business day preceding the day of the Meeting or any adjournment of it or to the chair of the Meeting on the day of the Meeting or any adjournment of it.Only registered shareholders have the right to revoke a Proxy.Non-Registered Holders who wish to change their vote must, at least seven days before the Meeting, arrange for their respective Intermediaries to revoke the Proxy on their behalf.A revocation of a Proxy does not affect any matter on which a vote has been taken prior to the revocation. NON-REGISTERED HOLDERS Only registered shareholders or duly appointed proxyholders are permitted to vote at the Meeting.Most shareholders of the Company are “non-registered” shareholders, because the shares they own are not registered in their names but are instead registered in the name of the brokerage firm, bank or trust company through which they purchased the shares.More particularly, a person is not a registered shareholder in respect of shares which are held on behalf of that person (the “Non-Registered Holder”) but which are registered either: (a) in the name of an intermediary (an “Intermediary”) that the Non-Registered Holder deals with in respect of the shares (Intermediaries include, among others, banks, trust companies, securities dealers or brokers and trustees or administrators of self-administered RRSPs, RRIFs, RESPs and similar plans); or (b) in the name of a clearing agency (such as The Canadian Depository for Securities Limited (“CDS”)) of which the Intermediary is a participant.In accordance with the requirements of National Instrument 54-101 of the Canadian Securities Administrators, the Company has distributed copies of the Notice of Meeting, this Information Circular and the Proxy (collectively, the “Meeting Materials”) to the clearing agencies and Intermediaries for onward distribution to Non-Registered Holders. Intermediaries are required to forward the Meeting Materials to Non-Registered Holders unless a Non-Registered Holder has waived the right to receive them.Very often, Intermediaries will use service companies to forward the Meeting Materials to Non-Registered Holders.Generally, Non-Registered Holders who have not waived the right to receive Meeting Materials will either: (a) be given a Proxy which has already been signed by the Intermediary (typically by a facsimile, stamped signature), which is restricted as to the number of shares beneficially owned by the Non-Registered Holder but which is otherwise not completed.Because the Intermediary has already signed the Proxy, the Proxy is not required to be signed by the Non-Registered Holder.In this case, the Non-Registered Holder who wishes to submit a Proxy should otherwise properly complete the Proxy and deliver it to Computershare Investor Services Inc. as provided above; or (b) more typically, be given a voting instruction form which is not signed by the Intermediary, and which, when properly completed and signed by the Non-Registered Holder and returned to the Intermediary or its service company, will constitute voting instructions (often called a “proxy authorisation form”) which the Intermediary must follow.Typically, the proxy authorisation form will consist of a one page preprinted form.Sometimes, instead of the one page pre-printed form, the proxy authorisation form will consist of a regular printed Proxy accompanied by a page of instructions, which contains a removable label containing a bar code and other information.In order for the Proxy to validly constitute a proxy authorisation form, the Non-Registered Holder must remove the label from the instructions and affix it to the Proxy, properly complete and sign the Proxy and return it to the Intermediary or its service company in accordance with the instructions of the Intermediary or its service company. In either case, the purpose of this procedure is to permit Non-Registered Holders to direct the voting of the shares that they beneficially own.Should a Non-Registered Holder who receives one of the above forms wish to vote at the Meeting in person, the Non-Registered Holder should strike out the names of the management proxyholders and insert the Non-Registered Holder’s name in the blank space provided.In either case, Non-Registered Holders should carefully follow the instructions of their Intermediary, including those regarding when and where the Proxy or proxy authorisation form is to be delivered. EXERCISE OF DISCRETION If the instructions in a Proxy are certain, the shares represented thereby will be voted on any poll by the persons named in the Proxy, and, where a choice with respect to any matter to be acted upon has been specified in the Proxy, the shares represented thereby will, on a poll, be voted or withheld from voting in accordance with the specifications so made. Where no choice has been specified by the shareholder, such shares will, on a poll, be voted in accordance with the notes to the form of Proxy. The enclosed Proxy, when properly completed and delivered and not revoked, confers discretionary authority upon the persons appointed proxyholders thereunder to vote with respect to any amendments or variations of matters identified in the Notice of Meeting and with respect to other matters which may properly come before the Meeting. At the time of the printing of this Information Circular, the management of the Company knows of no such amendment, variation or other matter which may be presented to the Meeting. VOTING SECURITIES AND PRINCIPAL HOLDERS OF VOTING SECURITIES The Company’s authorised capital consists of an unlimited number of common shares without par value.As at the date hereof, the Company has issued and outstanding 48,810,056 fully paid and non-assessable common shares, each share carrying the right to one vote.The Company has no other classes of voting securities and does not have any classes of restricted securities. Any shareholder of record at the close of business on November 14, 2007 who either personally attends the Meeting or who has completed and delivered a Proxy in the manner specified, subject to the provisions described above, shall be entitled to vote or to have such shareholder’s shares voted at the Meeting. To the best of the knowledge of the directors and senior officers of the Company, no person or company beneficially owns, directly or indirectly, or exercises control or direction over, shares carrying more that 10% of the voting rights attached to all outstanding shares of the Company. EXECUTIVE COMPENSATION Set out below are particulars of compensation paid to the following persons (the “Named Executive Officers”): (a)the Company’s chief executive officer (“CEO”); (b)the Company’s chief financial officer (“CFO”); (c) each of the Company’s three most highly compensated executive officers, other than the CEO and CFO, who were serving as executive officers at the end of the most recently completed financial year and whose total salary and bonus exceeds $150,000 per year;and (d) any additional individuals for whom disclosure would have been provided under (c) but for the fact that the individual was not serving as an executive officer of the Company at the end of the most recently completed financial year. As at July 31, 2007, the end of the most recently completed financial year of the Company, the Company had two Named Executive Officers, whose names and positions held within the Company are set out in the summary of compensation table below. Summary Compensation Table The following table is a summary of compensation paid to the Named Executive Officers for each of the Company’s three most recently completed financial years. Annual Compensation Long Term Compensation Awards Payouts Name and Principal Position of Named Executive Officer Financial Year Ending Salary(1) ($) Bonus ($) Other Annual Compen- sation ($) Securities Under Options/ SARs Granted (#) Shares or Units Subject to Resale Restrictions LTIP Pay-Outs ($) All Other Compen-sation ($) R.E. Gordon Davis President 2007 Nil Nil Nil 350,000 Nil N/A Nil 2006 Nil Nil Nil Nil Nil N/A Nil 2005 Nil Nil Nil 50,000 Nil N/A Nil Ross A. Mitchell Vice President, Finance 2007(2) $11,894 Nil Nil 100,000 Nil N/A Nil 2006 $6,155 Nil Nil Nil Nil N/A Nil 2005 $5,288 Nil Nil 25,000 Nil N/A Nil Tom S.Q. Yip Vice President, Finance and CFO 2007(2) Nil Nil Nil Nil Nil N/A Nil (1) The Company does not compensate Mr. Davis, Mr. Mitchell or Mr. Yip directly; however Mr. Mitchell and Mr. Yip receive remuneration as officers of Silver Standard Resources Inc. (“Silver Standard”), a portion of which is charged to the Company by Silver Standard pursuant to the Management Agreement between the Company and Silver Standard.See “Management Contracts” for further details.There were no such charges for Mr. Mitchell or Mr. Yip in the financial year ended 2007. (2) Mr. Mitchell resigned as Vice President, Finance on July 30, 2007.Mr. Tom S.Q. Yip was appointed Vice President, Finance and Chief Financial Officer on July 30, 2007. Long-Term Incentive Plans - Awards in Most Recently Completed Financial Year The Company has no Long-Term Incentive Plan in place and therefore there were no awards made under any long-term incentive plan to the Named Executive Officers during the Company’s most recently completed financial year.A “Long-Term Incentive Plan” is a plan providing compensation intended to motivate performance over a period longer than one financial year, other than a plan for options, SARs (stock appreciation rights) or compensation through shares or units that are subject to restrictions on resale. Option/SAR Grants During the Most Recently Completed Financial Year During the most recently completed financial year, the following incentive stock options were granted to the Named Executive Officers.No SARs (stock appreciation rights) were granted during this period. Name Date of Grant Securities Under Options Granted (#) % of Total Options Granted to Employees in Financial Year Exercise or Base Price ($/ Security) Market Value of Securities Underlying Options on the Date of Grant ($/Security)(1) Expiration Date R.E. Gordon Davis Dec. 19, 2006 350,000 25.18% $0.44 $0.44 Dec. 19, 2011 Ross A. Mitchell Dec. 19, 2006 100,000 7.2% $0.44 $0.44 Dec. 19, 2011 (1)Calculated as the closing price of the Company’s shares on the TSX Venture Exchange on the last trading day preceding the date of grant. Aggregated Option/SAR Exercises During the Most Recently Completed Financial Year and Financial Year End Option/SAR Values No incentive stock options were exercised by the Named Executive Officers during the most recently completed financial year.During this period, no outstanding SARs were held by the Named Executive Officers. Option and SAR Repricings There were no options or freestanding SARs held by the Named Executive Officers that were re-priced downward during the most recently completed financial year of the Company. Defined Benefit or Actuarial Plan Disclosure The Company does not have a defined benefit or actuarial plan under which benefits are determined primarily by final compensation and years of service.The Company does not provide retirement benefits for directors. Termination of Employment, Change in Responsibilities and Employment Contracts The Company has no compensatory plan, contract or arrangement, where a Named Executive Officer is entitled to receive more than $100,000 from the Company, including periodic payments or installments, in the event of the resignation, retirement or other termination of employment, a change of control of the Company or a change in the Named Executive Officer’s responsibilities following a change in control. Compensation of Directors Compensation for the Named Executive Officer has already been disclosed above.No cash compensation was paid to any director of the Company for the director’s services as a director during the financial year ended July31,2007. The Company has no standard arrangement pursuant to which directors are compensated by the Company for their services in their capacity as directors except for the granting from time to time of incentive stock options in accordance with the policies of TSX Venture Exchange.During the most recently completed financial year, the Company granted 850,000 incentive stock options to purchase common shares to directors, including a director who is a Named Executive Officer. SECURITIES AUTHORISED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The following table sets out information as of the end of the Company’s most recently completed financial year with respect to compensation plans under which equity securities of the Company are authorised for issuance. Plan Category No. of Securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuances under equity compensation plans (excluding securities reflected in (a)) (c) Equity compensation plans approved by securityholders 2,575,000 $0.43 2,306,006 Equity compensation plans not approved by securityholders Nil Nil Nil Total 2,575,000 $0.43 2,306,006 The material features of the Company’s stock option plan are described below under “Special Business - Approval of Stock Option Plan”. MANAGEMENT CONTRACTS The Company has an arrangement with Silver Standard Resources Inc., a company of which two directors are also directors of Canplats Resources Corporation.Under the agreement, Silver Standard provides general corporate management, administrative and technical services for the Company.For personnel, hourly rates charged are based on direct salary costs and benefits, as well as a factor for overhead costs, office equipment usage, management services personnel, office space and furnishings. Except as noted above, management functions of the Company are substantially performed by directors or senior officers of the Company and not, to any substantial degree, by any other person with whom the Company has contracted. INTEREST OF CERTAIN PERSONS IN MATERIAL TRANSACTIONS Except as disclosed herein, since the commencement of the Company’s most recently completed financial year, no informed person of the Company, nominee for director or any associate or affiliate of an informed person or nominee, had any material interest, direct or indirect, in any transaction or any proposed transaction which has materially affected or would materially affect the Company or any of its subsidiaries.An “informed person” means: (a) a director of executive officer of the Company; (b) a director or executive officer of a person or company that is itself an informed person or subsidiary of the Company; (c) any person or company who beneficially owns, directly or indirectly, voting securities of the Company or who exercises control or direction over voting securities of the Company or a combination of both carrying more than 10% of the voting rights other than voting securities held by the person or company as underwriter in the course of a distribution; and (d) the Company itself, if and for so long as it has purchased, redeemed or otherwise acquired any of its shares. INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON Except as disclosed herein, no Person has any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, in matters to be acted upon at the Meeting other than the election of directors or the appointment of auditors.For the purpose of this paragraph, “Person” shall include each person or company: (a) who has been a director or executive officer of the Company at any time since the commencement of the Company’s last financial year; (b) who is a proposed nominee for election as a director of the Company; or (c) who is an associate or affiliate of a person or company included in subparagraphs (a) or (b). NUMBER OF DIRECTORS Management of the Company is seeking shareholder approval of an ordinary resolution determining the number of directors of the Company at three for the ensuing year. ELECTION OF DIRECTORS The term of office of each of the present directors expires at the Meeting.The persons named below will be presented for election at the Meeting as management’s nominees.Management does not contemplate that any of these nominees will be unable to serve as a director.Each director elected will hold office until the next annual general meeting of the Company or until his or her successor is elected or appointed, unless his or her office is earlier vacated in accordance with the Articles of the Company or with the provisions of the Business Corporations Act (British Columbia)(“Business Corporations Act”). The following table sets out the names of the nominees for election as directors, the province or state and country in which each is ordinarily resident, the period or periods during which each has served as a director, the first and last positions held in the Company, their present principal occupations and the number of common shares of the Company or any of its subsidiaries beneficially owned by each, directly or indirectly, or over which control or direction is exercised, as at the date hereof. Name, Position(s) with the Company and Place of Residence(1) Principal Occupation(1) Date(s) Served as a Director Since Ownership or Control Over Voting Shares Held(2) R.E. Gordon Davis(3) Chairman, President and Director Vancouver, BC, Canada Independent businessman and corporate director. Since October 1, 1999 1,251,750 Robert A. Quartermain(3) Director Vancouver, BC, Canada Geologist; Since 1985, President and director of Silver Standard Resources Inc., a mineral resource company. Since March 15, 2000 698,000 James W. Tutton(3) Director Whistler, BC, Canada Independent businessman, director of seven other companies in Canada. Since October 1, 1999 119,000 (1) The information as to country of residence and principal occupation, not being within the knowledge of the Company, has been furnished by the respective directors individually. (2) The information as to shares beneficially owned or over which a director exercises control or direction, not being within the knowledge of the Company, has been furnished by the respective directors individually. (3) Member of the Company’s Audit Committee. To the best of management’s knowledge, except for James W. Tutton, no proposed director is, or has been within the last ten years, a director or executive officer of any company that, while that person was acting in that capacity: (a) was the subject of a cease trade or similar order or an order that denied the relevant company access to any exemption under securities legislation, for a period of more than 30 consecutive; or (b) was subject to an event that resulted, after the director or executive officer ceased to be a director or executive officer, in the company being the subject of a cease trade or similar order or an order that denied the relevant company access to any exemption under securities legislation, for a period of more than 30 consecutive days; or (c) within a year of that person ceasing to act in that capacity, became bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency or was subject to or instituted any proceedings, arrangement or compromise with creditors or had a receiver, receiver manager or trustee appointed to hold its assets. On December 7, 1999, NovaDx International Inc., a company of which Mr. Tutton is a director, was the subject of a temporary cease trade order under subsections 127(1) and 127(5) of the Securities Act (Ontario) issued for being in default of certain filing requirements, which temporary cease trade order was extended by an extension order dated December 21, 1999 under subsection 127(8) of the Securities Act (Ontario).On February 29, 2000, the temporary cease trade order and extension order were revoked by a revocation order under section 144 of the Securities Act (Ontario).In addition, on January 11, 2000, NovaDx International Inc. was the subject of a cease trade order under section 164(1) of the Securities Act (British Columbia) issued for failing to file required records, which cease trade order was revoked by a revocation order under section 171 of the Securities Act (British Columbia) dated January28,2000. To the best of management’s knowledge, no proposed director has, within the ten years before the date of this Information Circular, become bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency, or become subject to or instituted any proceedings, arrangement or compromise with creditors, or had a receiver, receiver manager or trustee appointed to hold the assets of the proposed director. INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS As at the date of this Information Circular, no executive officer, director, employee or former executive officer, director or employee of the Company or any of its subsidiaries is indebted to the Company, or any of its subsidiaries, nor are any of these individuals indebted to another entity which indebtedness is the subject of a guarantee, support agreement, letter of credit or other similar arrangement or understanding provided by the Company, or any of its subsidiaries. CORPORATE GOVERNANCE DISCLOSURE National Instrument 58-101 - Disclosure of Corporate Governance Practices requires each reporting issuer to disclose its corporate governance practices on an annual basis.The Company’s approach to corporate governance is set forth below. Board of Directors Section 1.4 of Multilateral Instrument 52-110 - Audit Committees (“MI 52-110”) sets out the standard for director independence.Under MI 52-110, a director is independent if he or she has no direct or indirect material relationship with the Company.A material relationship is a relationship which could, in the view of the Board, be reasonably expected to interfere with the exercise of a director’s independent judgment. MI 52-110 also sets out certain situations where a director will automatically be considered to have a material relationship with the Company. The Company is a mineral exploration company at an early stage of development, with a three person board of directors and limited financial resources.As a result, the Company’s Corporate Governance practices have not been extensively developed. Applying the definition set out in MI 52-110, two of the three members of the Board are independent.The members who are independent are RobertA.Quartermain and James W. Tutton.R.E. Gordon Davis is not independent by virtue of the fact that he is an executive officer of the Company.Accordingly, the majority of the directors are independent. The Board of Directors meets as necessary with meetings held quarterly when operations warrant and following the annual meeting of shareholders of the Company.During the most recently completed financial year, the Board of Directors met two times. In carrying out its responsibilities, the Board requires management of the Company to prepare and submit budgets and programs for approval of the Board.These budgets and programs, and any updates, are reviewed at the Board’s quarterly meetings. In addition to their positions on the Board, the following directors also serve as directors of the following reporting issuers or reporting issuer equivalent(s): Name of Director Reporting Issuer(s) or Equivalent(s) R.E. Gordon Davis Pacific Ridge Exploration Ltd. and Silver Standard Resources Inc. Robert A. Quartermain Radiant Resources Inc., Silver Standard Resources Inc. and Vista Gold Corp. James W. Tutton Archon Minerals Limited, Horseshoe Gold Mining Inc., Finlay Minerals Ltd., Consolidated Firstfund Capital Corp., New Nadina Explorations Limited, Williams Creek Explorations Limited and Prism Resources Inc. Orientation and Continuing Education The Company has not appointed a new director since 2000.The Board of Directors is considering alternatives for the orientation and education of directors.Generally, the Company expects that the existing and new Board members will have a familiarity with the business of mineral exploration and development.Professional advisors may be invited to attend Board meetings, as needed.The Company also relies on the relatively straightforward nature of its business, and the established qualifications and expertise of its Board members. Ethical Business Conduct The Board adopted a Code of Conduct, which has been filed on SEDAR and is available on the Company’s website at www.canplats.com. Nomination of Directors The Board does not have a Nominating Committee to identify new candidates for Board nomination.Potential candidates for appointment to the Board are considered by the Board as a whole, in reliance on the recommendations, qualifications and experience of its members. Compensation The Company’s Board does not have a Compensation Committee.All matters related to compensation are considered and settled by the full Board, in reliance on the qualifications and experience of its members.No specific procedures have been established to ensure an objective process for determining compensation.The Board has not engaged an outside consultant or advisor to assist in determining compensation for any of the Company’s directors or officers. Audit Committee As at the date hereof, the Audit Committee is composed of R.E. Gordon Davis, Robert A. Quartermain and JamesW. Tutton.All of the members of the Audit Committee are “financially literate” and Robert A. Quartermain and James W. Tutton are “independent” within the meaning of sections 1.4 and 1.5 of MI 52-110.The text of the Audit Committee’s Charter is attached as Schedule “A” to this Information Circular. The Company is relying on the exemption provided by section 6.1 of MI 52-110 by virtue of the fact that it is a venture issuer.Section 6.1 exempts the Company from the requirements of Parts 3 (Composition of the Audit Committee) and 5 (Reporting Obligations) of MI 52-110. Composition of the Audit Committee The members of the audit committee of the Company along with their independence, financial literacy and relevant education and experience are set out in the table below: Director Independence Financial Literacy Relevant Education and Experience R.E. Gordon Davis Not Independent(1) Financially literate(2) Bachelor of Applied Science; P. Eng; President of Canplats Resources Corporation; member of audit committees of other natural resource issuers. Robert A. Quartermain Independent(1) Financially literate(2) Master of Science; P. Geo.;President of Silver Standard Resources Inc.; member of audit committees of other natural resource issuers. James W. Tutton Independent(1) Financially literate(2) Bachelor of Commerce; Chief Financial Officer and member of audit committees of other natural resource issuers. (1) A member of an audit committee is independent if the member has no direct or indirect material relationship with the Company which could, in the view of the Board of Directors, reasonably interfere with the exercise of a member’s independent judgment. (2) An individual is financially literate if he has the ability to read and understand a set of financial statements that present a breadth of complexity of accounting issues that are generally comparable to the breadth and complexity of the issues that can reasonably be expected to be raised by the Company’s financial statements. Pre-Approval Policies and Procedures The audit committee has established policies and procedures that are intended to control the services provided by the Company’s auditors and to monitor their continuing independence.Under these policies, no services may be undertaken by the auditors unless the engagement is specifically approved by the audit committee or the services are included within a category which has been pre-approved by the audit committee. The maximum charge for services is established by the audit committee when the specific engagement is approved or the category of services pre-approved. Management is required to notify the audit committee of the nature and value of pre-approved services undertaken. The audit committee will not approve engagements relating to, or pre-approve categories of, non-audit services to be provided by the auditors (i) if such services are of a type the performance of which wouldcause the auditors to cease to be independent within the meaning of applicable Securities and Exchange Commission rules, and (ii) without consideration, among other things, of whether the auditors are best situated to provide the required services and whether the required services are consistent with their role as auditor. External Auditor Service Fees (By Category) The aggregate fees billed by the Company’s external auditors in each of the last three financial years for audit and non-audit services are as follows: Financial Year Ending Audit Fees (1) Audit Related Fees (2) Tax Fees (3) All Other Fees (4) July 31, 2007 $15,000 $2,000 $0 $146 July 31, 2006 $10,500 $1,605 $0 $0 July 31, 2005 $9,125 $0 $0 $300 (1) The aggregate audit fees billed. (2) The aggregate fees billed for assurance and related services that are reasonably related to the performance of the audit or review of the Company’s financial statements which are not included under the heading “Audit Fees”. (3) The aggregate fees billed for professional services rendered for tax compliance, tax advice and tax planning. (4) The aggregate fees billed for products and services other than as set out under the headings “Audit Fees”, “Audit Related Fees” and “Tax Fees”. Other Board Committees At present the Company does not have executive, compensation, nominating or corporate governance committees. Assessment The Board has no specific procedures for regularly assessing the effectiveness and contribution of the Board, its committees or individual directors.As the business of the Company is relatively straightforward and its Board relatively small, it is expected that a significant lack of performance on the part of a committee or individual director would become readily apparent, and could be dealt with on a case-by-case basis.With respect to the Board as a whole, the Board monitors its performance on an ongoing basis, and as part of that process, considers the overall performance of the Company and input from its shareholders. The entire Board is responsible for assessing the effectiveness of the Board, its members and the committees of the Board, in consultation with the chair of the Board and the chair of each committee. Exemption The Company has relied upon the exemption provided by section 6.1 of MI 52-110 which exempts venture issuers from the requirement to comply with the restrictions on the composition of its audit committee and the disclosure requirements of its audit committee in an annual information form as prescribed by MI 52-110. Directors’ and Officers’ Insurance The Company does not maintain insurance for its directors and officers against certain liabilities incurred by them in their capacity as directors or officers of the Company. APPOINTMENT AND REMUNERATION OF AUDITOR Shareholders will be asked to approve the appointment of PricewaterhouseCoopers LLP, Chartered Accountants, as the auditor of the Company to hold office until the next annual general meeting of the shareholders at remuneration to be fixed by the directors.Staley, Okada & Partners, Chartered Accountants, prior to its merger with PricewaterhouseCoopers LLP, were first appointed auditors of the Company on August 4, 2004. ADDITIONAL INFORMATION Additional information relating to the Company is on the SEDAR website at www.sedar.comunder “Canplats Resources Corporation”. Financial information is provided in the Company’s comparative financial statements and MD&A for its most recently completed financial year.Shareholders may request copies of the Company’s financial statements and MD&A by contacting John Kim at 604-689-3846. SPECIAL BUSINESS Stock Option Plan Pursuant to Policy 4.4 of the TSX Venture Exchange (the “Exchange”), the Board of Directors of the Company adopted a Stock Option Plan (the “Plan”) dated November 21, 2003 that reserves 10% of the Company’s issued and outstanding shares for issuance on exercise of stock options.The Plan is considered a “rolling” stock option plan as the number of shares reserved under the Plan increases with the number of the Company’s issued and outstanding shares.The Plan was initially approved by the shareholders of the Company at the Company’s annual general meeting held on December 17, 2003. The purpose of the Plan is to provide certain directors, officers and key employees of, and certain other persons who provide services to, the Company and its subsidiaries with an opportunity to purchase common shares of the Company and benefit from any appreciation in the value of the Company’s shares.This will provide an increased incentive for these individuals to contribute to the future success and prosperity of the Company, thus enhancing the value of the common shares for the benefit of all the shareholders and increasing the ability of the Company and its subsidiaries to attract and retain skilled and motivated individuals in the service of the Company. Under the Plan, the option price must not be less than the closing prices of the common shares on the Exchange on the day immediately preceding the date of grant, less the applicable discount permitted by the policies of the Exchange.An option must be exercised within a period of five years from the date of granting.Within this five year period, the Board of Directors of the Company may determine the limitation period during which an option may be exercised.Any amendment to the Plan requires the approval of the Exchange and may require shareholder approval.If ratification of the Plan or a modified version thereof is not obtained, the Company will not proceed to grant options under the Plan.The Plan will be available for inspection at the Meeting. Shareholder Approval The Exchange requires that “rolling” stock option plans receive yearly shareholder approval at a company’s annual general meeting. For this reason and also to ensure that the Plan is acceptable to our shareholders, we will ask our shareholders to approve the Plan at the Meeting. Accordingly, the shareholders will be asked to consider and, if thought fit, pass the following resolution. “Resolved that, subject to TSX Venture Exchange Inc. (the “Exchange”) approval: 1.the Stock Option Plan dated November 21, 2003 (the “Plan”), including the reserving for issuance under the Plan at any time of a maximum of 10% of the issued common shares of the Company be and is hereby authorised and approved; 2. the Company be and is hereby authorised to grant stock options under the Plan, in accordance with its terms; 3. the Company be and is hereby authorised to prepare such disclosure documents and make such submissions and filings as the Company may be required to make with the Exchange to ensure compliance with Exchange Policy 4.4; and 4. authority be and is hereby granted to the Board of Directors of the Company to make such amendments to the Plan as are required by the Exchange to comply with Exchange Policy 4.4.” OTHER BUSINESS Management is not aware of any matters to come before the Meeting other than those set forth in the Notice of Meeting. If any other matter properly comes before the Meeting, it is the intention of the persons named in the Proxy to vote the shares represented thereby in accordance with their best judgment on such matter. APPROVAL AND SIGNATURE The contents of this Information Circular and the sending of it to each shareholder entitled to receive notice of the Annual General Meeting, to each director of the Company, to the auditor of the Company, and to the appropriate regulatory agencies has been authorised, by the Board of Directors of the Company. ON BEHALF OF THE BOARD “R.E. Gordon Davis” R.E. Gordon Davis, President SCHEDULE “A” AUDIT COMMITTEE CHARTER Purpose The Audit Committee is appointed by the Board of Directors of Canplats Resources Corporation (“Canplats”) to assist the Board in monitoring: (1) the integrity of the financial statements of Canplats, (2) the independent auditor’s qualifications and independence, (3) the performance of Canplats’ internal audit function and independent auditors, and (4) the compliance by Canplats with legal and regulatory requirements. Committee Membership The Audit Committee shall consist of three members, each of whom must be a member of the Board.A majority of the members of the Audit Committee shall be independent as determined in accordance with section 1.4 of MI 52-110.All members of the Audit committee shall be financially literate.For the purposes of this Charter, an individual is financially literate if he or she has the ability to read and understand a set of financial statements that present a breadth and level of complexity of accounting issues that are generally comparable to the breadth and complexity of the issues that can reasonably be expected to be raised by the Company’s financial statements. The members of the Audit Committee shall be appointed by the Board.Audit Committee members may be replaced by the Board. Meetings The Audit Committee shall meet as often as it determines, but not less frequently than quarterly, unless otherwise determined by the Board. Meetings may be with representatives of the independent auditors, and appropriate members of management, all either individually or collectively as may be required by the Audit Committee. The independent auditors will have direct access to the Audit Committee at their own initiative. The Audit Committee will report periodically the Audit Committee’s findings and recommendations to the Board of Directors. Audit Committee Authority and Responsibilities Responsibilities and powers of the Audit Committee include: · Annual review and revision of this Charter as necessary with the approval of the Board of Directors. · Determining, as a committee of the Board of Directors, the selection, the appointment, evaluation, fees and, if necessary, the replacement of the independent auditors, subject to the approval of the shareholders of Canplats. · Approving the appropriate audit engagement fees and the funding for payment of the independent auditors’ compensation and any advisors retained by the Audit Committee. · Ensuring that the auditors report directly to the Audit Committee and are made accountable to the Audit Committee and the Board, as representatives of the shareholders to whom the auditors are ultimately responsible. · Confirming the independence of the auditors, which will require receipt from the auditors of a formal written statement delineating all relationships between the auditors and Canplats and any other factors that might affect the independence of the auditors and reviewing and discussing with the auditors any significant relationships and other factors identified in the statement. Reporting to the Board of Directors its conclusions on the independence of the auditors and the basis for these conclusions. · Ensuring that the independent auditors are prohibited from providing the following non-audit services and determining which other non-audit services the independent auditors are prohibited from providing: o bookkeeping or other services related to the accounting records or financial statements of Canplats; o financial information systems design and implementation; o appraisal or valuation services, fairness opinions, or contribution-in-kind reports; o actuarial services; o internal audit outsourcing services; o management functions or human resources; o broker or dealer, investment adviser or investment banking services; o legal services and expert services unrelated to the audit; and o any other services which the Public Company Accounting Oversight Board and Canadian Public Accountability Board determine to be impermissible. · Preapproving any permissible non-audit engagements of the independent auditors, subject to the de minimus exceptions for non-audit services described in Section 10A(i)(1)(B) (see attached Exhibit I) of the Securities Exchange Act of 1934 (United States) which are approved by the Audit Committee prior to the completion of the audit. · Meeting with the auditors and financial management of Canplats to review the scope of the proposed audit for the current year, and the audit procedures to be used. · Reviewing with management and the independent auditors: o Canplats’ annual financial statements and related footnotes, management’s discussion and analysis and the annual information form, for the purpose of recommending approval by the Board of Directors prior to its release, and ensuring that: § management has reviewed the audited financial statements with the Audit Committee, including significant judgments affecting the financial statements; § the members of the Audit Committee have discussed among themselves, without management or the independent auditors present, the information disclosed to the Audit Committee; § the Audit Committee has received the assurance of both financial management and the independent auditors that Canplats’ financial statements are fairly presented in conformity with Canadian generally accepted accounting standards (“GAAP”) in all material respects, including a reconciliation of significant measurement differences between Canadian and United States GAAP; o Any significant changes required in the independent auditors’ audit plan and any serious issues with management regarding the audit; and o Other matters related to the conduct of the audit that are to be communicated to the Audit Committee under generally accepted auditing standards. · Reviewing with the independent auditors and management the adequacy and effectiveness of the financial and accounting controls of Canplats. · Establishing procedures: (i) for receiving, handling and retaining of complaints received by Canplats regarding accounting, internal controls, or auditing matters, and (ii) for employees to submit confidential anonymous concerns regarding questionable accounting or auditing matters. · Reviewing with the independent auditors any audit problems or difficulties and management’s response and resolving disagreements between management and the auditors. · Making inquires of management and the independent auditors to identify significant business, political, financial and control risks and exposures and assess the steps management has taken to minimize such risk to Canplats. · Assessing the overall process for identifying principal business, political, financial and control risks and providing its views on the effectiveness of this process to the Board. · Ensuring that the disclosure of the process followed by the Board of Directors and its committees, in the oversight of Canplats’ management of principal business risks, is complete and fairly presented. · Reviewing of confirmation of compliance with Canplats’ policies on internal controls, conflicts of interests, ethics, foreign corrupt practice, etc. · Reviewing with financial management and, to the extent it deems necessary or appropriate, the independent auditors interim financial information for the purpose of recommending approval by the Board of Directors prior to its release. · At least annually obtaining and reviewing a report prepared by the independent auditors describing (i) the auditors’ internal quality-control procedures; and (ii) any material issues raised by the most recent internal quality-control review, or peer review, of the auditors, or by any inquiry of investigation by governmental or professional authorities, within the preceding five years, respecting one or more independent audits carried out by the auditors, and any steps taken to deal with any such issues. · Setting clear hiring policies for employees or former employees of the independent auditors. · Ensuring the rotation of the lead (or coordinating) audit partner having primary responsibility for the audit and the audit partner responsible for reviewing the audit as required by law. Consider whether, in order to assure continuing auditor independence, it is appropriate to adopt a policy of rotating the independent auditing firm on a regular basis. · Engaging independent counsel and other advisors if the Audit Committee determines such advisors are necessary to assist the Audit Committee in carrying out its duties. · Reporting annually to the shareholders in Canplats’ Management Information Circular prepared for the annual and general meeting of shareholders on the carrying out of its responsibilities under this charter and on other matters as required by applicable securities regulatory authorities. · Discussing with management and the independent auditor any correspondence with regulators or governmental agencies and any published reports which raise material issues regarding Canplats’ financial statements or accounting policies. SECURITIES EXCHANGE ACT OF 1934 Sections 10A(i) i. Preapproval Requirements 1. In general A. Audit committee action All auditing services (which may entail providing comfort letters in connection with securities underwritings or statutory audits required for insurance companies for purposes of State law) and non-audit services, other than as provided in subparagraph (B), provided to an issuer by the auditor of the issuer shall be preapproved by the audit committee of the issuer. B. De minimus exception The preapproval requirement under subparagraph (A) is waived with respect to the provision of non-audit services for an issuer, if i. the aggregate amount of all such non-audit services provided to the issuer constitutes not more than 5 percent of the total amount of revenues paid by the issuer to its auditor during the financial year in which the nonaudit services are provided; ii. such services were not recognized by the issuer at the time of the engagement to be non-audit services; and iii. such services are promptly brought to the attention of the audit committee of the issuer and approved prior to the completion of the audit by the audit committee or by 1 or more members of the audit committee who are members of the board of directors to whom authority to grant such approvals has been delegated by the audit committee. 2. Disclosure to investors Approval by an audit committee of an issuer under this subsection of a non-audit service to be performed by the auditor of the issuer shall be disclosed to investors in periodic reports required by section 13(a). 3. Delegation authority The audit committee of an issuer may delegate to 1 or more designated members of the audit committee who are independent directors of the board of directors, the authority to grant preapprovals required by this subsection. The decisions of any member to whom authority is delegated under this paragraph to preapprove an activity under this subsection shall be presented to the full audit committee at each of its scheduled meetings. 4. Approval of audit services for other purposes In carrying out its duties under subsection (m)(2) (set out below), if the audit committee of an issuer approves an audit service within the scope of the engagement of the auditor, such audit service shall be deemed to have been preapproved for purposes of this subsection. “m. Standards Relating to Audit Committees 2. Responsibilities relating to registered public accounting firms The audit committee of each issuer, in its capacity as a committee of the board of directors, shall be directly responsible for the appointment, compensation, and oversight of the work of any registered public accounting firm employed by that issuer (including resolution of disagreements between management and the auditor regarding financial reporting) for the purpose of preparing or issuing an audit report or related work, and each such registered public accounting firm shall report directly to the audit committee.”
